Exhibit 10.1

LETTER AGREEMENT

This LETTER AGREEMENT is made as of March 9, 2009 by and between Rex Energy I,
LLC, a Delaware limited liability company (“Seller”), and Adventure Exploration
Partners, LLC, a Delaware limited liability company (“Buyer”). Each of Buyer and
Seller may be referred to herein as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Buyer and Seller entered into that certain Purchase Agreement dated
December 23, 2008 wherein Seller agreed to sell to Buyer certain oil and gas
leases and wells and related assets located in Lea, Eddy and Roosevelt Counties,
New Mexico and in Terrell, Midland, Upton, Glasscock, Loving, Grimes, Reagan,
Winkler and Concho Counties, Texas (the “Purchase Agreement”).

WHEREAS, Article I of the Purchase Agreement provides that Buyer and Seller may
agree upon a Closing Date in writing and Section 9.1(d) of the Purchase
Agreement provides that, under certain circumstances, Buyer or Seller may elect
to terminate the Purchase Agreement if the Closing has not occurred prior to
February 27, 2009.

WHEREAS, pursuant to Article I of the Purchase Agreement, the Parties desire to
mutually select a Closing Date to be set forth in this Letter Agreement.

WHEREAS, the Parties desire to postpone the date set forth in Section 9.1(d)
upon which either Party may elect to terminate the Purchase Agreement.

WHEREAS, the Parties desire to enter into an Escrow Agreement in the form
attached hereto as Exhibit A (the “Escrow Agreement”) to be effective as of the
Closing Date for the purpose of escrowing a portion of the Closing Purchase
Price subject to the resolution of certain Title Defects.

NOW THEREFORE, the Parties, in consideration of the premises and of the mutual
representations, warranties, covenants, conditions and agreements set forth
herein and intending to be bound, agree as follows:

1.1 Closing Date. Notwithstanding anything to the contrary in the Purchase
Agreement and pursuant to Article I of the Purchase Agreement, the Parties
hereby agree that the Closing Date will be March 24, 2009, unless otherwise
agreed to in writing by both Buyer and Seller.

1.2 Termination. Notwithstanding anything to the contrary in the Purchase
Agreement, the Parties agree that neither Buyer nor Seller will terminate the
Purchase Agreement pursuant to Section 9.1(d) of the Purchase Agreement unless
the Closing has not occurred on March 24, 2009. The Parties agree that this
Section 1.2 is intended only to postpone the date set forth in Section 9.1(d) of
the Purchase Agreement and does not affect any other rights set forth in the
Purchase Agreement.

1.3 Agreement as to Examination Period and Cure Period. Buyer has 75 days from
the first Business Day after the signing (“Examination Period”) to conduct a
title and environmental

 

- 1 -



--------------------------------------------------------------------------------

review of the Assets and notify Seller of any alleged defects (See Exhibit A,
paragraph 1). It is agreed that the Examination Period extends through March 9,
2009. Upon receipt of notice of any defects, Seller has the option to attempt to
cure the defects within 60 days from the end of the Examination Period (See
Exhibit A, paragraphs 4, 7). It is agreed that said cure period extends through
May 8, 2009.

1.4 Escrow Agreement. The Parties agree that at the Closing, Buyer will deposit
into an escrow account as set forth in the Escrow Agreement an amount equal to
the lesser of (i) the aggregate amount of Title Defect Amounts and Environmental
Defect Amounts set forth in the Buyer’s Title Defect Notice or Environmental
Defect Notice which have not been cured by Seller prior to the Closing or
(ii) $1 million (the “Escrow Amount”). The Closing Purchase Price paid by Buyer
to Seller at Closing will be reduced by an amount equal to the Escrow Amount.
The Parties agree that there will be with no further reduction to the Closing
Purchase Price for asserted Title Defect Amounts and Environmental Defect
Amounts in excess of the Escrow Amount except as may be agreed to by Seller.
Upon the Seller’s cure of or failure to cure Title Defects or Environmental
Defects after the Closing, Buyer and Seller will be entitled to receive portions
of the Escrow Amount pursuant to the terms of the Escrow Agreement; provided
however, to the extent that Buyer’s aggregate asserted Title Defect Amounts and
Environmental Defect Amounts which have not been cured by Seller at the Closing
exceed the Escrow Amount, Seller will not be entitled to receive any portion of
the Escrow Amount unless and until Seller’s cure of Title Defects and
Environmental Defects has reduced the aggregate asserted Title Defect Amounts
and Environmental Defect Amounts to an amount that is equal to or less than the
Escrow Amount. To the extent that Buyer’s aggregate asserted Title Defect
Amounts and Environmental Defect Amounts which have not been cured by the Seller
at Closing exceed the Escrow Amount, Buyer’s rights to recover any portion of
the Closing Purchase Price paid to the Seller at Closing will be as set forth in
the Purchase Agreement.

1.5 Continuation of the Purchase Agreement. Except as otherwise expressly set
forth herein, all other terms and conditions of the Purchase Agreement remain in
full force and effect without modification.

1.6 Defined Terms. Any capitalized term not otherwise defined in this Letter
Agreement will have the meaning set forth for such term in the Purchase
Agreement.

1.7 Entire Agreement. This Letter Agreement and the Purchase Agreement
constitute the entire agreement between the Parties pertaining to the subject
matter hereof, and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions of the Parties, whether oral or
written, and there are no warranties, representations or other agreements
between the Parties in connection with the subject matter hereof, except as
specifically set forth herein or therein.

1.8 Governing Law. This Letter Agreement will be governed by, and construed in
accordance with, the laws of the State of Texas, without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction, except for matters concerning
real property located in the State of New Mexico, including oil and gas
interests, which matters will be governed by, an construed in accordance with,
the laws of the State of New Mexico, without reference to the principles of
conflicts of

 

- 2 -



--------------------------------------------------------------------------------

laws or any other principle that could result in the application of the laws of
any other jurisdiction. EACH OF THE PARTIES CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN HARRIS COUNTY, TEXAS, AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS LETTER AGREEMENT MUST BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES
ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS LETTER AGREEMENT.

1.9 Counterparts; Headings. This Letter Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same Agreement. The Article and
Section headings in this Letter Agreement are inserted for convenience of
reference only and will not constitute a part hereof.

IN WITNESS WHEREOF, the Parties have caused this Letter Agreement to be duly
executed as of the day and year first written above.

 

SELLER:     BUYER: REX ENERGY I, LLC     ADVENTURE EXPLORATION PARTNERS, LLC By:
 

/s/ Christopher K. Hulburt

    By:  

/s/ Paul L. Lucas

Name:   Christopher K. Hulburt     Name:   Paul L. Lucas Title:   Executive Vice
President     Title:   President

 

- 3 -



--------------------------------------------------------------------------------

Exhibit A

Form of Escrow Agreement

[see attached]



--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Escrow Agreement”) is made and entered into as of
March 24, 2009, by and among Rex Energy I, LLC, a Delaware limited liability
company (“Seller”), Adventure Exploration Partners, LLC, a Delaware limited
liability company (“Buyer”, and together with Seller, sometimes referred to
individually as “Party” or collectively as the “Parties”), and JPMorgan Chase
Bank, National Association (the “Escrow Agent”).

WHEREAS, Buyer and Seller entered into that certain Purchase Agreement dated
December 23, 2008 wherein Seller agreed to sell to Buyer certain oil and gas
leases and wells and related assets located in Lea, Eddy and Roosevelt Counties,
New Mexico and in Terrell, Midland, Upton, Glasscock, Loving, Grimes, Reagan,
Winkler and Concho Counties, Texas (the “Purchase Agreement”).

WHEREAS, pursuant to that certain Letter Agreement dated March 5, 2009 (the
“Letter Agreement”), the Parties have agreed to deposit in escrow certain funds
and wish such deposit to be subject to the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

1. Appointment. The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.

2. Fund. Buyer agrees to deposit with the Escrow Agent the sum of $            
(the “Escrow Deposit”). The Escrow Agent shall hold the Escrow Deposit and,
subject to the terms and conditions hereof, shall invest and reinvest the Escrow
Deposit and the proceeds thereof (the “Fund”) as directed in Section 3.

3. Investment of Fund. During the term of this Escrow Agreement, the Fund shall
be invested in a JPMorgan Chase Bank, N.A. noninterest-bearing bank deposit
account that is fully insured by the FDIC unless otherwise instructed in writing
by the Parties and as shall be acceptable to the Escrow Agent.

4. Disposition and Termination. The Escrow Agent shall hold the Fund in
accordance with this Escrow Agreement and administer the Fund as follows:

(a) In the event that the Escrow Agent receives a joint written instruction from
Buyer and Seller (a “Joint Instruction”) notifying the Escrow Agent that Seller
has cured a Title Defect or Environmental Defect (both as defined in the
Purchase Agreement) and authorizing the Escrow Agent to pay to Seller an amount
equal to the Title Defect Amount or Environmental Defect Amount (both as defined
in the Purchase Agreement) corresponding to the cured Title Defect or
Environmental Defect, then the Escrow Agent will pay to Seller the amount set
forth in such Joint Instruction.

(b) In the event that the Escrow Agent receives a Joint Instruction from Buyer
and Seller notifying the Escrow Agent that Seller has failed to cure a Title
Defect or Environmental Defect prior to the expiration of the Cure Period (as
defined in the Purchase Agreement) and authorizing the Escrow Agent to pay to
Buyer an amount equal to the Title Defect Amount or Environmental Defect Amount
corresponding to the Title Defect or Environmental Defect that has not been
cured, then the Escrow Agent will pay to Buyer the amount set forth in the Joint
Instruction.

(c) In the event that Buyer and Seller are unable to agree upon the existence of
a Title Defect or Environmental Defect or the correct Title Defect Amount or
Environmental Defect Amount and such dispute is submitted to arbitration
pursuant to Exhibit A of the Purchase Agreement, then, subject to the provisions
of Exhibit A, Buyer and Seller will issue a Joint Instruction to the Escrow
Agent in accordance with the final resolution of matters submitted to
arbitration authorizing the Escrow Agent to pay Buyer or Seller, as applicable,
the amount set forth in the final resolution of matters submitted to
arbitration. Notwithstanding anything to the contrary herein, the

 

5



--------------------------------------------------------------------------------

rights of the Parties to seek a judgment upon any award of an arbitrator
pursuant to Exhibit A of the Purchase Agreement shall not be restricted by this
paragraph (c), and neither Party shall have the obligation to issue a Joint
Instruction before such Party has exhausted its rights pursuant to Exhibit A of
the Purchase Agreement.

(d) In the event that Buyer and Seller agree to release any portion of the
Escrow Deposit in a circumstance not described in paragraphs 4(a), 4(b) and 4(c)
above, Buyer and Seller will issue a Joint Instruction to the Escrow Agent
authorizing the Escrow Agent to pay Buyer or Seller, as applicable, the
agreed-upon portion of the Escrow Deposit, and the Escrow Agent will pay to
Buyer or Seller, as applicable, the amount set forth in such Joint Instruction.

(e) Buyer and Seller will cooperate in good faith pursuant to the terms of the
Purchase Agreement and the Letter Agreement to provide Joint Instructions to the
Escrow Agent pursuant to paragraphs 4(a), 4(b), 4(c) and 4(d) above as soon as
reasonably practical; provided however, in no event will Buyer and Seller issue
a Joint Instruction to the Escrow Agent authorizing the Escrow Agent to pay an
amount that is less than $10,000 unless such Joint Instruction instructs the
Escrow Agent to pay the remaining balance of the Escrow Deposit and subsequently
terminate the Fund.

(f) Interest and other income on investments in the Fund shall be paid to Seller
at the termination of the Fund.

(g) Upon delivery of all of the Fund by the Escrow Agent, this Escrow Agreement
shall terminate, subject to the provisions of Sections 7 and 8.

5. Escrow Agent. (a) The Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties shall be implied. The Escrow Agent
shall neither be responsible for, nor chargeable with, knowledge of, nor have
any requirements to comply with, the terms and conditions of any other
agreement, instrument or document between the Parties, in connection herewith,
if any, including without limitation the Purchase Agreement or the Letter
Agreement, nor shall the Escrow Agent be required to determine if any person or
entity has complied with any such agreements, nor shall any additional
obligations of the Escrow Agent be inferred from the terms of such agreements,
even though reference thereto may be made in this Escrow Agreement. In the event
of any conflict between the terms and provisions of this Escrow Agreement, those
of the Purchase Agreement or the Letter Agreement, any schedule or exhibit
attached to the Escrow Agreement, or any other agreement among the Parties, the
terms and conditions of this Escrow Agreement shall control. The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, document, instruction or request furnished to it hereunder
and believed by it to be genuine and to have been signed or presented by the
proper Party or Parties without inquiry and without requiring substantiating
evidence of any kind. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document, notice,
instruction or request. The Escrow Agent shall have no duty to solicit any
payments which may be due it or the Fund, including, without limitation, the
Escrow Deposit nor shall the Escrow Agent have any duty or obligation to confirm
or verify the accuracy or correctness of any amounts deposited with it
hereunder.

(b) The Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it except to the extent that a final adjudication of a
court of competent jurisdiction determines that the Escrow Agent’s gross
negligence or willful misconduct was the primary cause of any loss to either
Party. The Escrow Agent may execute any of its powers and perform any of its
duties hereunder directly or through attorneys, and shall be liable only for its
gross negligence or willful misconduct (as finally adjudicated in a court of
competent jurisdiction) in the selection of any such agent or attorney. The
Escrow Agent may consult with counsel, accountants and other skilled persons to
be selected and retained by it. The Escrow Agent shall not be liable for any
action taken, suffered or omitted to be taken by it in accordance with, or in
reliance upon, the advice or opinion of any such counsel, accountants or other
skilled persons. In the event that the Escrow Agent shall be uncertain or
believe there is some ambiguity as to its duties or rights hereunder or shall
receive instructions, claims or demands from any party hereto which, in its
opinion, conflict with any of the provisions of this Escrow Agreement, it shall
be entitled to refrain from taking any action and its sole obligation shall be
to keep safely all property held in escrow until it shall be given a direction
in writing by the Parties which eliminates such ambiguity or uncertainty to the
satisfaction of

 

6



--------------------------------------------------------------------------------

Escrow Agent or by a final and non-appealable order or judgment of a court of
competent jurisdiction. The Parties agree to pursue any redress or recourse in
connection with any dispute without making the Escrow Agent a party to the same.
Anything in this Escrow Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent be liable for special, incidental, punitive, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

6. Succession. (a) The Escrow Agent may resign and be discharged from its duties
or obligations hereunder by giving thirty (30) days advance notice in writing of
such resignation to the Parties specifying a date when such resignation shall
take effect. If the Parties have failed to appoint a successor escrow agent
prior to the expiration of thirty (30) days following receipt of the notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon all of the parties
hereto. Escrow Agent’s sole responsibility after such thirty (30) day notice
period expires shall be to hold the Fund (without any obligation to reinvest the
same) and to deliver the same to a designated substitute escrow agent, if any,
or in accordance with the directions of a final order or judgment of a court of
competent jurisdiction, at which time of delivery Escrow Agent’s obligations
hereunder shall cease and terminate, subject to the provisions of Sections 7 and
8 hereunder. The Escrow Agent shall have the right to withhold an amount equal
to any amount due and owing to the Escrow Agent, plus any costs and expenses the
Escrow Agent shall reasonably believe may be incurred by the Escrow Agent in
connection with the termination of the Escrow Agreement.

(b) Any entity into which the Escrow Agent may be merged or converted or with
which it may be consolidated, or any entity to which all or substantially all
the escrow business may be transferred, shall be the Escrow Agent under this
Escrow Agreement without further act.

7. Compensation and Reimbursement. The Parties agree jointly and severally to
(a) pay the Escrow Agent upon execution of this Escrow Agreement and from time
to time thereafter reasonable compensation for the services to be rendered
hereunder, which unless otherwise agreed in writing shall be as described in
Schedule 2 attached hereto, and (b) pay or reimburse the Escrow Agent upon
request for all expenses, disbursements and advances, including, without
limitation reasonable attorney’s fees and expenses, incurred or made by it in
connection with the preparation, negotiation, execution, performance, delivery,
modification and termination of this Escrow Agreement.

8. Indemnity. The Parties shall jointly and severally indemnify, defend and save
harmless the Escrow Agent and its affiliates and their respective successors,
assigns, directors, officers, managers, attorneys, accountants, experts, and
employees (the “indemnitees”) from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses (including, without
limitation, the fees and expenses of in house or outside counsel and experts and
their staffs and all expense of document location, duplication and shipment)
(collectively “Losses”) arising out of or in connection with (a) the Escrow
Agent’s execution and performance of this Escrow Agreement, tax reporting or
withholding, the enforcement of any rights or remedies under or in connection
with this Escrow Agreement, or as may arise by reason of any act, omission or
error of the indemnitee, except in the case of any indemnitee to the extent that
such Losses are finally adjudicated by a court of competent jurisdiction to have
been primarily caused by the gross negligence or willful misconduct of such
indemnitee, or (b) its following any instructions or other directions, whether
joint or singular, from the Parties, except to the extent that its following any
such instruction or direction is expressly forbidden by the terms hereof. The
Parties hereto acknowledge that the foregoing indemnities shall survive the
resignation, replacement or removal of the Escrow Agent or the termination of
this Escrow Agreement. The Parties hereby grant the Escrow Agent a lien on,
right of set-off against and security interest in, the Fund for the payment of
any claim for indemnification, fees, expenses and amounts due hereunder. In
furtherance of the foregoing, the Escrow Agent is expressly authorized and
directed, but shall not be obligated, to charge against and withdraw from the
Fund for its own account or for the account of an indemnitee any amounts due to
the Escrow Agent or to an indemnitee under this Section 8. The obligations
contained in this Section 8 shall survive the termination of this Escrow
Agreement and the resignation, replacement or removal of the Escrow Agent.

 

7



--------------------------------------------------------------------------------

9. Patriot Act Disclosure/Taxpayer Identification Numbers/Tax Reporting.

(a) Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, the Parties acknowledge that Section 326 of the USA PATRIOT Act
and the Escrow Agent’s identity verification procedures require the Escrow Agent
to obtain information which may be used to confirm the Parties identity
including without limitation name, address and organizational documents
(“identifying information”). The Parties agree to provide the Escrow Agent with
and consent to the Escrow Agent obtaining from third parties any such
identifying information required as a condition of opening an account with or
using any service provided by the Escrow Agent.

(b) Taxpayer Identification Numbers (“TIN”)

The Parties have provided the Escrow Agent with their respective fully executed
Internal Revenue Service (“IRS”) Form W-8, or W-9 and/or other required
documentation. The Parties each represent that its correct TIN assigned by the
IRS, or any other taxing authority, is set forth in the delivered forms, as well
as in the Substitute IRS Form W-9 set forth on the signature page of this Escrow
Agreement.

(c) Tax Reporting

All interest or other income earned under the Escrow Agreement shall be
allocated to Seller and reported, as and to the extent required by law, by the
Escrow Agent to the IRS, or any other taxing authority, on IRS Form 1099 or
1042S (or other appropriate form) as income earned from the Escrow Deposit by
Seller whether or not said income has been distributed during such year. Any
other tax returns required to be filed will be prepared and filed by Seller
and/or Buyer with the IRS and any other taxing authority as required by law. The
Parties acknowledge and agree that Escrow Agent shall have no responsibility for
the preparation and/or filing of any income, franchise or any other tax return
with respect to the Fund or any income earned by the Escrow Deposit. The Parties
further acknowledge and agree that any taxes payable from the income earned on
the investment of any sums held in the Escrow Deposit shall be paid by Seller.
In the absence of written direction from the Parties, all proceeds of the Fund
shall be retained in the Fund and reinvested from time to time by the Escrow
Agent as provided in this Agreement. Escrow Agent shall withhold any taxes it
deems appropriate, including but not limited to required withholding in the
absence of proper tax documentation, and shall remit such taxes to the
appropriate authorities.

10. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received:

(a) upon delivery, if delivered personally, or upon confirmed transmittal, if by
facsimile;

(b) on the next Business Day (as hereinafter defined) if sent by overnight
courier; or

(c) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth below or
at such other address as any party hereto may have furnished to the other
parties in writing by registered mail, return receipt requested.

 

If to Seller    Rex Energy I, LLC    Windmere Centre    476 Rolling Ridge Dr.,
Suite 300    State College, PA 16801    Attention: Christopher K. Hulburt    Fax
No.: 814-278-7286 If to Buyer    Adventure Exploration Partners, LLC    500 W.
Texas Street, Suite 1000    Midland, TX 79701    Attention: Paul L. Lucas,
President    Fax No.: 432-684-1106

 

8



--------------------------------------------------------------------------------

If to the Escrow Agent    JPMorgan Chase Bank, N.A.    712 Main Street, 5th
Floor South, TX2 S037    Houston, Texas 77002    Attention:
                                , Escrow Services    Fax No.: (713) 216-6927

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (a), (b) and (c) of this Section 10, such communications shall
be deemed to have been given on the date received by an officer of the Escrow
Agent or any employee of the Escrow Agent who reports directly to any such
officer at the above-referenced office. In the event that the Escrow Agent, in
its sole discretion, shall determine that an emergency exists, the Escrow Agent
may use such other means of communication as the Escrow Agent deems appropriate.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which the Escrow Agent located at the notice address set forth above is
authorized or required by law or executive order to remain closed.

11. Security Procedures. (a) In the event funds transfer instructions are given
(other than in writing at the time of execution of this Escrow Agreement),
whether in writing, by facsimile or otherwise, the Escrow Agent is authorized to
seek confirmation of such instructions by telephone call-back to the person or
persons designated on schedule 1 hereto (“Schedule 1”), and the Escrow Agent may
rely upon the confirmation of anyone purporting to be the person or persons so
designated. The persons and telephone numbers for call-backs may be changed only
in a writing actually received and acknowledged by the Escrow Agent. If the
Escrow Agent is unable to contact any of the authorized representatives
identified in Schedule 1, the Escrow Agent is hereby authorized to seek
confirmation of such instructions by telephone call-back to any one or more of
Seller or Buyer’s executive officers, (“Executive Officers”), as the case may
be, which shall include the titles of President, Chief Executive Officer, Chief
Financial Officer or General Counsel, as the Escrow Agent may select. Such
“Executive Officer” shall deliver to the Escrow Agent a fully executed
incumbency certificate, and the Escrow Agent may rely upon the confirmation of
anyone purporting to be any such officer. The Escrow Agent and the beneficiary’s
bank in any funds transfer may rely solely upon any account numbers or similar
identifying numbers provided by Seller or Buyer to identify (a) the beneficiary,
(b) the beneficiary’s bank, or (c) an intermediary bank. The Escrow Agent may
apply any of the escrowed funds for any payment order it executes using any such
identifying number, even when its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. The Parties acknowledge
that these security procedures are commercially reasonable.

(b) Seller and Buyer acknowledge that repetitive funds transfer instructions may
be given to the Escrow Agent for one or more beneficiaries where only the date
of the requested transfer, the amount of funds to be transferred, and/or the
description of the payment shall change within the repetitive instructions
(“Standing Settlement Instructions”). Accordingly, Seller and Buyer shall
deliver to Escrow Agent such specific Standing Settlement Instructions only for
each respective beneficiary as set forth in Exhibit A to this Escrow Agreement,
by facsimile or other written instruction. Escrow Agent may rely solely upon
such Standing Settlement Instructions and all identifying information set forth
therein for each beneficiary. Escrow Agent and Seller and Buyer agree that such
Standing Settlement Instructions shall be effective as the funds transfer
instructions of Seller and Buyer, without requiring a verifying callback,
whether or not authorized, if such Standing Settlement Instructions are
consistent with previously authenticated Standing Settlement Instructions for
that beneficiary. The Parties acknowledge that such Standing Settlement
Instructions are a security procedure and are commercially reasonable.

12. Compliance with Court Orders. In the event that any escrow property shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Escrow Agreement, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all writs, orders or
decrees so entered or issued, which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in the
event that the Escrow Agent obeys or complies with any such writ, order or
decree it shall not be liable to any of the parties hereto or to any other
person, entity, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

9



--------------------------------------------------------------------------------

13. Miscellaneous. The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by the Escrow Agent and the Parties. Neither this Escrow Agreement nor any right
or interest hereunder may be assigned in whole or in part by the Escrow Agent or
any Party, except as provided in Section 6, without the prior consent of the
Escrow Agent and the other parties. This Escrow Agreement shall be governed by
and construed under the laws of the State of Texas. Each Party irrevocably
waives any objection on the grounds of venue, forum non-conveniens or any
similar grounds and irrevocably consents to service of process by mail or in any
other manner permitted by applicable law and consents to the jurisdiction of the
courts located in the State of Texas. The Parties further hereby waive any right
to a trial by jury with respect to any lawsuit or judicial proceeding arising or
relating to this Escrow Agreement. No party to this Escrow Agreement is liable
to any other party for losses due to, or if it is unable to perform its
obligations under the terms of this Escrow Agreement because of, acts of God,
fire, war, terrorism, floods, strikes, electrical outages, equipment or
transmission failure, or other causes reasonably beyond its control. This Escrow
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. All signatures of the parties to this Escrow Agreement may be
transmitted by facsimile, and such facsimile will, for all purposes, be deemed
to be the original signature of such party whose signature it reproduces, and
will be binding upon such party. If any provision of this Escrow Agreement is
determined to be prohibited or unenforceable by reason of any applicable law of
a jurisdiction, then such provision shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in such jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction. A person who is not a
party to this Agreement shall have no right to enforce any term of this
Agreement. The parties represent, warrant and covenant that each document,
notice, instruction or request provided by such Party to Escrow Agent shall
comply with applicable laws and regulations. Where, however, the conflicting
provisions of any such applicable law may be waived, they are hereby irrevocably
waived by the parties hereto to the fullest extent permitted by law, to the end
that this Escrow Agreement shall be enforced as written. Except as expressly
provided in Section 8 above, nothing in this Escrow Agreement, whether express
or implied, shall be construed to give to any person or entity other than the
Escrow Agent and the Parties any legal or equitable right, remedy, interest or
claim under or in respect of this Escrow Agreement or any funds escrowed
hereunder.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth above.

 

Tax Certification: Taxpayer Identification Number (TIN):   
Social Security Number                Date:                         
                                                            or                 
     

Employee Identification Number

 

          Name & Address:   

 

                            

 

                      

 

               

Customer is a (check one):

 

Corporation                    Partnership                     Individual/sole
proprietor                    Trust                      Limited liability
company         Enter the tax classification (D=disregarded
entity, C=Corporation, P=Partnership             Other                         
 

Taxpayer is (check if applicable):

 

         Exempt from backup withholding  

Under the penalties of perjury, the undersigned certifies that:

 

(1)    the number shown above is its correct Taxpayer Identification Number (or
it is waiting for a number to be issued to it);

 

(2)    it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding; and

 

(3)    It is a U.S. citizen or other U.S. person (defined in the Form W-9
instructions).

  (If the entity is subject to backup withholding, cross out the words after the
(2) above.)   Investors who do not supply a tax identification number will be
subject to backup withholding in accordance with IRS regulations.  

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

 

SELLER

By:

 

 

Name:

 

 

 

11



--------------------------------------------------------------------------------

Tax Certification: Taxpayer Identification Number (TIN):   
Social Security Number                Date:                         
                                                            or                 
     

Employee Identification Number

 

          Name & Address:   

 

                            

 

                      

 

               

Customer is a (check one):

 

Corporation                    Partnership                     Individual/sole
proprietor                    Trust                      Limited liability
company         Enter the tax classification (D=disregarded
entity, C=Corporation, P=Partnership             Other                         
 

Taxpayer is (check if applicable):

 

         Exempt from backup withholding  

Under the penalties of perjury, the undersigned certifies that:

 

(1)    the number shown above is its correct Taxpayer Identification Number (or
it is waiting for a number to be issued to it);

 

(2)    it is not subject to backup withholding because: (a) it is exempt from
backup withholding or (b) it has not been notified by the Internal Revenue
Service (IRS) that it is subject to backup withholding as a result of failure to
report all interest or dividends, or (c) the IRS has notified it that it is no
longer subject to backup withholding; and

 

(3)    It is a U.S. citizen or other U.S. person (defined in the Form W-9
instructions).

  (If the entity is subject to backup withholding, cross out the words after the
(2) above.)   Investors who do not supply a tax identification number will be
subject to backup withholding in accordance with IRS regulations.  

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

 

 

BUYER By:  

 

Name:  

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Escrow Agent By:  

 

Name:  

 

Title:  

 

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

Telephone Number(s) and authorized signature(s) for

Person(s) Designated to give Funds Transfer Instructions

If to Seller:

 

Name

      

Telephone Number

      

Signature

1.

 

 

    

 

    

 

2.

 

 

    

 

    

 

3.

 

 

    

 

    

 

If to Buyer:

 

Name

      

Telephone Number

      

Signature

1.

 

 

    

 

    

 

2.

 

 

    

 

    

 

3.

 

 

    

 

    

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

If to Seller:

 

Name

      

Telephone Number

        

1.

 

 

    

 

    

2.

 

 

    

 

    

3.

 

 

    

 

    

If to Buyer:

 

Name

      

Telephone Number

        

1.

 

 

    

 

    

2.

 

 

    

 

    

3.

 

 

    

 

    

Telephone call backs shall be made to both Parties if joint instructions are
required pursuant to the agreement. All funds transfer instructions must include
the signature of the person(s) authorizing said funds transfer and must not be
the same person confirming said transfer.

 

13



--------------------------------------------------------------------------------

SCHEDULE 2

Escrow Agent’s Compensation:

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Standing Settlement Instructions

Seller:

Buyer:

Seller and Buyer agree that repetitive or standing settlement instructions will
be effective as the funds transfer instructions of Seller or Buyer, whether or
not authorized, if such settlement instructions are verified pursuant to the
security procedure provided in the Escrow Agreement or such other security
procedure that Escrow Agent and Seller or Buyer may agree to.

 

15